Citation Nr: 1509215	
Decision Date: 03/03/15    Archive Date: 03/17/15

DOCKET NO.  08-39 825	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Detroit, Michigan


THE ISSUES

1.  Entitlement to service connection for a low back disability.

2.  Entitlement to service connection for erectile dysfunction, to include as secondary to diabetes mellitus, type II, or hypertension.

3.  Entitlement to service connection for a left inguinal hernia. 

4.  Entitlement to service connection for sleep apnea.

5.  Entitlement to special monthly compensation for loss of use of a creative organ.


REPRESENTATION

Veteran represented by:	The American Legion



WITNESS AT HEARING ON APPEAL

Veteran


ATTORNEY FOR THE BOARD

M. Moore, Counsel


INTRODUCTION

The Veteran served on active duty from April 1969 to April 1973.

These matters come before the Board of Veterans' Appeals (Board) on appeal from June 2008, March 2010, and April 2012 rating decisions of the Department of Veterans Affairs (VA) Regional Office (RO) in Detroit, Michigan.  The Board dismissed the claim for an increased rating for diabetes mellitus, type II (DM), denied the claim for service connection for an acquired psychiatric disorder, and remanded the remaining claims in October 2013.

In May 2013, the Veteran presented sworn testimony during a Travel Board hearing in Detroit, Michigan, which was chaired by the undersigned.  A transcript of that hearing has been associated with the claims file.  

In a June 2014 rating decision, the Agency of Original Jurisdiction (AOJ) granted service connection for diabetic neuropathy of the bilateral upper and lower extremities and hypertension.  These grants of service connection are considered to be full grants of the benefits on appeal for these claims.  These claims are no longer before the Board.  See generally Grantham v. Brown, 114 F.3d 115 (Fed. Cir. 1997); Barrera v. Gober, 122 F.3d 1030 (Fed. Cir. 1997).  

The Board notes that a July 2014 supplemental statement of the case (SSOC) addresses the issues of an increased rating for DM and service connection for peripheral neuropathy of the bilateral upper and lower extremities.  However, as these claims have already been dismissed by the Board (DM) or granted by the AOJ (peripheral neuropathy), their inclusion on the SSOC is an error.  These issues are not currently before the Board.

The issue of entitlement to service connection for sleep apnea is addressed in the REMAND portion of the decision below and is REMANDED to the AOJ.  VA will notify the Veteran if further action on his part is required.


FINDINGS OF FACT

1.  A chronic low back disorder is not shown in service, arthritis of the spine was not diagnosed within a year of service discharge, and the evidence of record fails to establish that Veteran's diagnosed chronic lumbar strain with degenerative disc disease at L5-S1 is the result of a disease or injury during his active duty service.

2.  The Veteran's currently diagnosed erectile dysfunction is at least as likely as not the result of his service-connected hypertension.

3.  The Veteran's currently diagnosed left inguinal hernia likely had its onset during his active service.


CONCLUSIONS OF LAW

1.  A low back disability was not incurred in or aggravated by the Veteran's active duty service, nor may arthritis of the spine be presumed to be related to active service.  38 U.S.C.A. §§ 1110, 5107 (West 2002 & Supp. 2014); 38 C.F.R. §§ 3.159, 3.303, 3.304, 3.307, 3.309 (2014).

2.  Erectile dysfunction was caused or aggravated by a service-connected disability.  38 U.S.C.A. § 1110 (West 2002 & Supp. 2014); 38 C.F.R. §§ 3.303, 3.310 (2014).

3.  The criteria for entitlement to special monthly compensation based on loss of use of a creative organ have been met.  38 U.S.C.A. § 1114(k) (West 2002); 38 C.F.R. §§ 3.102, 3.350(a) (2014).

4.  A left inguinal hernia was incurred in active service.  38 U.S.C.A. § 1110 (West 2002 & Supp. 2014); 38 C.F.R. § 3.303 (2014).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

The Board has thoroughly reviewed all the evidence in the Veteran's claims file.  While the Board has an obligation to provide reasons and bases supporting this decision, there is no need to discuss, in detail, the evidence submitted by the Veteran or on his behalf.  See Gonzales v. West, 218 F.3d 1378, 1380-81 (Fed. Cir. 2000) (the Board must review the entire record, but does not have to discuss each piece of evidence).  The analysis below focuses on the most salient and relevant evidence and on what this evidence shows, or fails to show, on the claim.  The Veteran must not assume that the Board has overlooked pieces of evidence that are not explicitly discussed herein.  See Timberlake v. Gober, 14 Vet. App. 122 (2000) (the law requires only that the Board address its reasons for rejecting evidence favorable to the Veteran).

The Board must assess the credibility and weight of all evidence, including the medical evidence, to determine its probative value, accounting for evidence which it finds to be persuasive or unpersuasive, and providing reasons for rejecting any evidence favorable to the Veteran.  Equal weight is not accorded to each piece of evidence contained in the record; every item of evidence does not have the same probative value.  When all the evidence is assembled, the Board is responsible for determining whether the evidence supports the claim or is in relative equipoise, with the Veteran prevailing in either event, or whether a preponderance of the evidence is against a claim, in which case, the claim is denied.  See Gilbert v. Derwinski, 1 Vet. App. 49 (1990).


I. Duties to Notify and Assist

VA has a duty to notify and a duty to assist claimants in substantiating a claim for VA benefits.  38 U.S.C.A. §§ 5103, 5103A (West 2002); 38 C.F.R. §§ 3.159, 3.326(a) (2014).

As the Veteran's claims for service connection for erectile dysfunction (ED) and a left inguinal hernia and special monthly compensation (SMC) for loss of use of a creative organ are granted herein, any error related to the VA's duty to notify and assist is moot for these issues.  38 U.S.C.A. §§ 5103, 5103A (West 2002 & Supp. 2014); 38 C.F.R. § 3.159 (2014); Mayfield v. Nicholson, 19 Vet. App. 103, (2005), rev'd on other grounds, Mayfield v. Nicholson, 444 F.3d 1328 (Fed. Cir. 2006).

With regard to the low back claim, neither the Veteran nor his representative has alleged prejudice with respect to notice, as is required.  See Shinseki v. Sanders, 129 S. Ct. 1696 (2009).  None is found by the Board.  A December 2007 letter provided all required notice elements, including what evidence VA would seek to obtain and what evidence the Veteran was expected to provide, what was required to establish service connection, and how VA determines the appropriate disability rating and effective date to be assigned when service connection is granted.  38 U.S.C.A. § 5103(a) (West 2002); 38 C.F.R. § 3.159(b) (2014); Mayfield v. Nicholson, 444 F.3d 1328 (Fed. Cir. 2006); Pelegrini v. Principi, 18 Vet. App. 112 (2004); Quartuccio v. Principi, 16 Vet. App. 183 (2002); Dingess/Hartman v. Nicholson, 19 Vet. App. 473 (2006).

VA's duty to assist has also been satisfied.  The Veteran's service treatment records, VA treatment records, Social Security Administration (SSA) records, and pertinent VA examination report have been associated with the claims file.  The Board notes that the Veteran submitted a VA Form 21-4142 Releases of Information for private treatment records from three private providers/facilities.  VA sent multiple letters to each of these providers/facilities.  Dr. D. S. and the B. Clinic responded that they did not have treatment records for the Veteran in January 2014.  Dr. F. C. did not respond.  The Veteran was informed of these responses/lack of response and informed that it was ultimately his responsibility to provide these records to VA.  The Veteran provided no such records.  No further action need be taken.  See Wood v. Derwinski, 1 Vet. App. 190, 193 (1991) (the duty to assist is not always a one-way street).  

The Veteran underwent a VA examination to address his low back in May 2008.  The examination involved a review of the claims file, a thorough examination of the Veteran, consideration of the Veteran's lay statements/history, and a conclusion that was supported by sufficient rationale.  See Barr v. Nicholson, 21 Vet. App. 303, 311 (2007) (affirming that a medical opinion is adequate if it provides sufficient detail so that the Board can perform a fully informed evaluation of the claim).  

The Board remanded the claim in October 2013 for additional evidentiary development including obtaining updated VA treatment records, outstanding private treatment records, and SSA records.  The AOJ obtained updated VA treatment records and SSA records.  Additionally, all appropriate efforts were taken to obtain outstanding private treatment records, as discussed above.  Accordingly, all remand instructions issued by the Board have been substantially complied with and this matter is once again before the Board.  See Stegall v. West, 11 Vet. App. 268 (1998); Dyment v. West, 13 Vet. App. 141, 146-47 (1999).  

Some discussion of the Veteran's personal hearings is also necessary.  The individual presiding over a hearing must comply with the duties set forth in 38 C.F.R. § 3.103(c)(2).  See Bryant v. Shinseki, 23 Vet. App. 488 (2010).  These duties consist of (1) fully explaining the issues and (2) suggesting the submission of evidence that may have been overlooked.  They were met here.  The issue on appeal was identified.  Information was also elicited from the Veteran concerning his contentions regarding the nature and etiology of his low back disability, including the date of onset.  

As there is no indication that any failure on the part of VA to provide additional notice or assistance reasonably affects the outcome of this claim, the Board finds that any such failure is harmless.  See Mayfield v. Nicholson, 19 Vet. App. 103 (2005), rev'd on other grounds, Mayfield v. Nicholson, 444 F.3d 1328 (Fed. Cir. 2006).

II. Merits of the Claims

Under the relevant laws and regulations, service connection may be granted for a disability resulting from disease or injury incurred in or aggravated by active service. 38 U.S.C.A. § 1110 (West 2002).  Generally, the evidence must show: (1) the existence of a present disability; (2) in-service incurrence or aggravation of a disease or injury; and (3) a causal relationship between the present disability and the disease or injury incurred or aggravated during service.  Shedden v. Principi, 381 F.3d 1163, 1166 -67 (Fed. Cir. 2004); Caluza v. Brown, 7 Vet. App. 498, 505 (1995).

Certain chronic diseases, such as arthritis, are subject to presumptive service connection if manifest to a compensable degree within one year from separation from service even though there is no evidence of such disease during the period of service.  This presumption is rebuttable by affirmative evidence to the contrary.  38 U.S.C.A. §§ 1112, 1113 (West 2002); 38 C.F.R. §§ 3.307(a)(3), 3.309(a) (2014).  

Under 38 C.F.R. § 3.303(b), an alternative method of establishing the second and third Shedden/Caluza element is through a demonstration of continuity of symptomatology if the disability claimed qualifies as a chronic disease listed in 38 C.F.R. § 3.309(a); arthritis is a qualifying chronic disease.  See Walker v. Shinseki, 708 F.3d 1331 (Fed. Cir. 2013).  As a result, service connection via the demonstration of continuity of symptomatology is applicable in the present case.

Regulations also provide that service connection may be granted for a disability diagnosed after discharge, when all the evidence, including that pertinent to service, establishes that the disability is due to disease or injury which was incurred in or aggravated by service.  38 C.F.R. § 3.303(d) (2014).  

Service connection may also be established on a secondary basis for a disability which is proximately due to, or the result of, a service-connected disability.  38 C.F.R. § 3.310(a) (2014).  Secondary service connection may also be established for a disorder which is aggravated by a service-connected disability; compensation may be provided for the degree of disability (but only that degree) over and above the degree of disability existing prior to the aggravation.  38 C.F.R. § 3.310(b) (2014); Allen v. Brown, 8 Vet. App. 374 (1995).

In order to prevail on the issue of secondary service connection, the record must show: (1) evidence of a current disability; (2) evidence of a service-connected disability; and (3) medical nexus evidence establishing a connection between the service-connected disability and the current disability.  See Wallin v. West, 11 Vet. App. 509, 512 (1998); see also Allen, supra.

Low Back

The Veteran's May 2008 VA examination report shows that he has been diagnosed with chronic lumbar strain with degenerative disc disease at levels L5-S1.  A review of the service treatment records shows complaints of low back pain and diagnoses of back strain and a pulled muscle in the back in January, March, and April 1973.  The Veteran also reported recurrent back pain on his separation Report of Medical History.  The first and second elements of Shedden/Caluza are met.

However, this is not enough to grant service connection.  There still must be evidence of a medical nexus between the current disability and the in-service disease.  See Shedden, supra; Caluza, supra. 

As noted above, the Veteran was afforded a VA examination to address his low back disability in May 2008.  The examiner noted the Veteran's history and concluded that his current low back disability was not related to his military service.  He explained that the degenerative changes seen on x-ray were consistent with the Veteran's age.  There was no evidence of additional or worse disability that could be the result of an inservice trauma or injury.  As the Veteran's low back disability was considered simply age-related, the examiner could not link it to his military service or in-service complaints.

The remaining medical evidence includes VA treatment records that note the Veteran's current low back disability and his assertions that it is due to his military service.  However, none of these treatment records specifically link the Veteran's low back disability to service or do more than report his theory as to etiology.

Consideration has been given to the Veteran's contentions that his low back is related to his military service.  Although laypersons, such as the Veteran, are sometimes competent to provide opinions on certain medical questions, the specific issue in this case falls outside the realm of common knowledge of a lay person as it involves making definitive clinical diagnoses based on knowledge of orthopedic medicine, particularly in the context of age-related degenerative changes.  See Kahana v. Shinseki, 24 Vet. App. 428, 435 (2011).  While the Veteran is certainly competent to report that he experiences low back pain, he is not competent to link those complaints to a particular etiology.  His assertions are therefore not competent evidence of a medical nexus.  

Finally, the Board is aware of the provisions of 38 C.F.R. § 3.303(b), referenced above, relating to chronicity and continuity of symptomatology.  Although arthritis is one of the listed chronic diseases and the Veteran has claimed low back pain since service, this has been considered by the VA examiner.  Despite these complaints, the examiner concluded the Veteran had no low back disability beyond normal age-related degenerative changes.  Moreover, the Veteran's current reports of consistent low back pain since service are contradicted by the medical evidence.  Notably, the earliest VA treatment records in the claims file note only intermittent low back pain, not continuous low back pain, since service.  See VA treatment record, July 2002.  See Curry v. Brown, 7 Vet. App. 59, 68 (1994) (contemporaneously dated evidence has greater probative value than a contrary history as reported by the Veteran long after the fact).  The nexus element of Shedden/Caluza may not be met via continuity of symptomatology.  

Accordingly, the Board finds that the claim of entitlement to service connection for a low back disability must be denied.  In reaching this conclusion, the Board has considered the applicability of the benefit-of-the-doubt doctrine.  However, as the preponderance of the evidence is against the Veteran's claim of entitlement to service connection, that doctrine is not applicable.  38 U.S.C.A. § 5107(b) (West 2002); 38 C.F.R. § 3.102 (2014); see also Ortiz v. Principi, 274 F.3d 1361, 1365 (Fed. Cir. 2001).

ED, SMC, and Hernia

A review of the medical evidence reveals that the Veteran has been diagnosed with ED and a left inguinal hernia.  See, e.g., VA examination report, February 2014.  The Veteran has been granted service connection for hypertension and DM and has claimed that he experienced left inguinal pain in service.  The first and second elements of Shedden/Caluza and Wallin (ED only) have been met.  

The Veteran was afforded a VA examination in February 2014 with an August 2014 addendum opinion.  The examiner concluded that the Veteran's ED was caused, at least in part, by his service-connected hypertension and/or DM.  She also concluded that the Veteran's deficient abdominal/inguinal muscle could easily have resulted in his left inguinal hernia under the physical stresses of service.

The Board notes that there are additional VA examinations/opinions that provided negative etiology opinions.  No one opinion is any more or less probative than the other.  All involved a detailed review of the claims file and included supporting rationale.  Thus, as there is a sufficiently probative positive medical opinion, the Board finds that the evidence is, at minimum, in equipoise regarding the questions of whether the Veteran's whether his current ED is related to his now service-connected hypertension and DM and whether his current left inguinal hernia is related to his military service.  The benefit-of-the-doubt will be conferred in the Veteran's favor and his claims for service connection for the ED and a left inguinal hernia are therefore granted.  38 U.S.C.A. § 5107(b) (West 2002); 38 C.F.R. § 3.102 (2014); Gilbert v. Derwinski, 1 Vet. App. 49, 53-56 (1990).

Additionally, as the Veteran has been granted service connection for ED, the Board finds that entitlement to SMC based on loss of use of a creative organ is also warranted.  38 U.S.C.A. § 1114(k) (West 2002), 38 C.F.R. § 3.350(a) (2014).


ORDER

Entitlement to service connection for a low back disability is denied.

Entitlement to service connection for erectile dysfunction is granted.

Entitlement to service connection for special monthly compensation for loss of use of a creative organ is granted.

Entitlement to service connection for a left inguinal hernia is granted


REMAND

After a thorough review of the Veteran's claims file, the Board has determined that additional evidentiary development is necessary prior to the adjudication of the claim for service connection for sleep apnea.

The Veteran was afforded a VA examination to address this issue most recently in February 2014 with an August 2014 addendum opinion.  The examiner concluded the Veteran's sleep apnea was not related to service or his service-connected DM.  However, she did not address his contentions of difficulty sleeping since service or to provide an opinion on whether his sleep apnea was caused or aggravated by his now service-connected hypertension.  In light of these deficiencies, the claim must be remanded for an addendum opinion.  See Barr, supra.  

Accordingly, the case is REMANDED for the following actions:

1.  Return the Veteran's claims file to the February/August 2014 VA examiner for an addendum opinion.  If the February/August 2014 examiner is unavailable, the claims file should be provided to an appropriate examiner to provide an opinion.

The examiner must review pertinent documents in the Veteran's claims file in conjunction with the examination, including the Veteran's lay statements regarding continuous sleeping problems since service.  

The examiner should again state whether it is at least as likely as not (a 50 percent probability or greater) that the Veteran's sleep apnea was caused or aggravated (made worse) by his military service or a service-connected disability, including DM and hypertension.  The examiner must specifically address the Veteran's contentions of continuous symptoms since service.

A Rationale for all requested opinions shall be provided.  If the examiner cannot provide an opinion without resorting to mere speculation, he or she shall provide a complete explanation stating why this is so.  In so doing, the examiner shall explain whether the inability to provide a more definitive opinion is the result of a need for additional information or that he or she has exhausted the limits of current medical knowledge in providing an answer to that particular question(s).

2.  After completing the above action, the claim for service connection for sleep apnea, to include as secondary to a service-connected disability, should be readjudicated.  If the claim remains denied, a supplemental statement of the case should be provided to the appellant and his representative, and after they have had an adequate opportunity to respond, the case should be returned to the Board for further appellate review.

The Veteran has the right to submit additional evidence and argument on the matter the Board has remanded.  See Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  38 U.S.C.A. §§ 5109B, 7112 (West 2002 & Supp. 2014).




______________________________________________
Michael J. Skaltsounis
Acting Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


